Citation Nr: 0909498	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  03-22 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for disabilities of the 
left hip and leg, to include as secondary to service-
connected lumbosacral strain with degenerative changes.  

2.  Whether new and material evidence has been submitted to 
reopen a service connection claim for cranial nerve damage 
with diplopia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to June 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for 
disabilities of the left hip and leg, and found no new and 
material evidence had been submitted to reopen his service 
connection claim for cranial nerve damage with diplopia.  The 
veteran subsequently initiated and perfected appeals of these 
determinations.   

This appeal was originally presented to the Board in August 
2007, at which time it was remanded to schedule a Board 
hearing.  In September 2007, the veteran testified before the 
undersigned Acting Veterans Law Judge, seated at the RO.  

The issue of service connection for a disability of the left 
hip and leg is addressed in the REMAND portion of the 
decision below, and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The veteran was denied service connection for residuals 
of a head injury in a January 1998 rating decision, which was 
not appealed.
 
2.  Subsequent to the January 1998 rating decision, the 
veteran has submitted June 2004 VA clinical records which 
have not previously been submitted and bear directly and 
substantially upon the specific matter under consideration, 
are neither cumulative nor redundant, and which by themselves 
or in connection with evidence previously assembled are so 
significant that they must be considered in order to fairly 
decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The January 1998 rating decision denying service 
connection for residuals of a head injury is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2008).  

2.  New and material evidence having been submitted, the 
claim for service connection for cranial nerve damage with 
diplopia is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to reopen his service connection claim for 
cranial nerve damage with diplopia.  Essentially, the veteran 
claims that he currently has vision problems that are 
directly related to an in-service motor vehicle accident that 
he experienced in 1972.  This claim was most recently denied 
in January 1998, when the RO denied the veteran's application 
to reopen his service connection claim for cranial nerve 
damage with diplopia, claimed as residuals of a head injury.  
The veteran initiated an appeal of this denial but did not 
perfect it; hence, the January 1998 denial is final.  
38 U.S.C.A. § 7105 (West 2002).  

Under applicable criteria, a claim that is the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to that claim.  If the 
claim is thus reopened, it will be reviewed on a de novo 
basis, with consideration given to all the evidence of 
record.  38 U.S.C.A. §§ 5108, 7105 (West 2002); Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  For claims received prior to August 29, 
2001, as is the case here, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001); see Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  (For claims filed on and after August 29, 
2001, new and material evidence is defined as set out at 66 
Fed. Reg. 45620, 45630 (August 29, 2001) and codified at 
38 C.F.R. § 3.156.  Since the matter currently before the 
Board was initiated in 2000, however, the pre-August 29, 2001 
definition of new and material evidence must be used.)  

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the appellant's claim on 
any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the appellant's claim, unless it is inherently false or 
untrue, or if it is in the nature of a statement or other 
assertion, it is beyond the competence of the person making 
the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); 
Justus v. Principi, 3 Vet. App. 510 (1992); see also 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

Within the January 1998 denial, the RO stated the veteran had 
failed to present "evidence showing [he] has had chronic 
residual disability related to the cerebral concussion he 
sustained" in the motor vehicle accident in service.  
Subsequent to that determination, the veteran has submitted 
evidence of a current diagnoses of diplopia and sixth nerve 
palsy secondary to trauma.  These diagnoses are contained 
within April 2004 clinical records received from the East 
Orange VA medical center.  The record already reflects that 
the veteran sustained injuries to his head and back as the 
result of a motor vehicle accident during military service.  
The Board notes first that these 2004 medical records were 
not previously of record before VA at the time of the January 
1998 denial.  Additionally, this evidence bears directly and 
substantially upon the specific matter under consideration, 
and is neither cumulative nor redundant of evidence already 
submitted, in that it demonstrates a current vision 
disability that is related to unspecified trauma.  Finally, 
these records, by themselves or in connection with evidence 
previously assembled, are so significant that they must be 
considered in order to fairly decide the merits of the claim.  
That is, the veteran has submitted new and material evidence 
sufficient to warrant a reopening of his service connection 
claim for cranial nerve damage with diplopia.  

Accordingly, the application to reopen the previously-denied 
service connection claim for cranial nerve damage with 
diplopia is granted and consideration may be given to the 
entire evidence of record without regard to any prior denial.  
However, as discussed in greater detail below, further 
evidentiary development is necessary in connection with the 
now-reopened claim.  To the extent that there may be any 
deficiencies of notice or assistance under the provisions of 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159 regarding the issue 
of whether new and material evidence was presented, any such 
deficiency is moot, as the veteran's claim has been reopened.  
Further discussion of VA's duties to notify and assist is 
outlined in the REMAND portion of this decision.  


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for cranial nerve damage 
with diplopia is reopened.  


REMAND

The veteran having presented new and material evidence, his 
service connection claim for cranial nerve damage with 
diplopia may be considered on the merits.  Additionally, he 
also seeks service connection for disabilities of the left 
hip and leg, to include as secondary to a service-connected 
lumbosacral strain.  

Regarding the veteran's service connection claim for cranial 
nerve damage with diplopia, his service medical records, as 
noted above, confirm a 1972 motor vehicle accident during 
military service which resulted in trauma to the torso and 
head.  Additionally, in April 2004 VA treatment records, the 
veteran has been diagnosed with nerve palsy secondary to an 
unspecified trauma, as well as diplopia.  Thus, the evidence 
suggests, but does not firmly establish, that the veteran may 
have a current neurological disorder that is related to his 
in-service motor vehicle accident.  VA is obligated to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his claim.  38 U.S.C.A. § 5103A 
(West 2002 & Supp. 2008).  VA's duty to assist includes 
providing a medical examination and/or obtaining a medical 
opinion when such an examination becomes necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2008).  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
made clear that VA must provide a VA medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.

In the instant case, there is competent evidence of a current 
disability (nerve palsy and diplopia), which satisfies the 
first McLendon element.  There is also an indication that 
events in service may have led to the veteran's current nerve 
palsy and diplopia, since the April 2004 VA medical records 
link the disorder to an unspecified trauma and the veteran 
clearly was involved in a motor vehicle accident in service.  
Thus, the second and third McLendon elements are satisfied.  
There also appears to be insufficient competent medical 
evidence on file for VA to make a decision on the claim, 
thereby satisfying the fourth McLendon element and triggering 
VA's duty to obtain an examination.  

Likewise, the veteran has not been afforded a VA medical 
examination regarding the etiology of his claimed left hip 
and leg disabilities.  The veteran has alleged these 
disabilities result from either his in-service motor vehicle 
accident, or as a result of his service-connected low back 
disability.  Service connection may be awarded for any 
disability which is due to or the result of, or is otherwise 
aggravated by, a service-connected disability.  38 C.F.R. 
§ 3.310 (2008); Allen v. Brown, 7 Vet. App. 439 (1995).  As 
noted, records confirm the in-service accident in October 
1972.  Additionally, in an August 2001 VA examination, the 
veteran complained of pain radiating to his left lower 
extremity, and he used a cane for walking.  He is competent 
to testify that he experiences pain in his hip and leg, and 
the low threshold for warranting a VA examination with a 
medical opinion has been met.  See McLendon, supra; see also 
38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2008).  

Accordingly, the case is REMANDED for the following action:

1.  If there is an indication that the 
veteran has received VA medical treatment 
for a disability of the cranial nerve, to 
include diplopia, and/or a left hip or leg 
disability since August 2004, please 
obtain copies of all relevant VA treatment 
records from the East Orange VA medical 
center, or any other VA facility wherein 
the veteran has received medical treatment 
since that time.  If no additional records 
exist or are available, please note that 
that fact for the record.  

2.  Schedule the veteran for a 
neurological examination to determine the 
nature and etiology of any disability of 
the cranial nerves, to include diplopia, 
claimed as secondary to trauma from a 
motor vehicle accident in 1972.  The 
claims folder should be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  After 
conducting an examination of the veteran 
and performing any clinically-indicated 
diagnostic testing, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent or 
greater) that any current neurological 
disability is related to any incident of 
military service, including the veteran's 
in-service motor vehicle accident.  A 
report of the examination should be 
prepared and associated with the veteran's 
VA claims folder.  The examiner is 
requested to explain any opinion provided, 
and to include supporting references to 
the veteran's medical record.  

3.  Schedule the veteran for a orthopedic 
examination to determine the nature and 
etiology of any disability of the left hip 
or leg, to include as secondary to his 
service-connected lumbosacral strain.  The 
claims folder should be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  After 
conducting an examination of the veteran 
and performing any clinically-indicated 
diagnostic testing, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent or 
greater) that any current orthopedic 
disability of the left hip or leg is 
related to any incident of military 
service, including the veteran's in-
service motor vehicle accident.  Likewise, 
the examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent chance or greater) that a left 
hip or left leg disability is proximately 
due to, or the result of, or was 
aggravated by his service-connected 
lumbosacral strain with degenerative 
changes disability.  A report of the 
examination should be prepared and 
associated with the veteran's VA claims 
folder.  The examiner is requested to 
explain any opinion provided, and to 
include supporting references to the 
veteran's medical record.

4.  Thereafter, readjudicate the issues of 
entitlement to service connection for 
cranial nerve damage with diplopia and 
disabilities of the left hip and leg, to 
include as secondary to a service-
connected lumbosacral spine disability.  
If any of the benefits sought on appeal 
remain denied, in whole or in part, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and be afforded reasonable 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  

The Board offers no opinion at this time regarding the 
ultimate outcome of this appeal.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
LAURA H. ESKENAZI
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


